Citation Nr: 1437564	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin



THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to March 1975, with an additional 10 days of prior service from December 1974 to January 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decisional letter from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. §  1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

38 C.F.R. § 3.3(a) includes an explanation that a Veteran may be eligible for nonservice-connected pension benefits if he served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

The Board preliminarily observes that documentation of record indicates that the Veteran's active duty service took place during the Vietnam Era period of war, but for less than 90 days.  Thus, there is potential significance to any suggestion that the Veteran may have been discharged from service for a service-connected disability.  The record contains a Form entitled "Record of Discharge, Release From Active Duty Or Death" showing that the Veteran's honorable discharge was noted to be due to "Unsuitability - Character and Behavior Disorder."  The recorded separation code "JMB" is also consistent with the stated reason for discharge.  The record reflects that the Veteran has not established service connection for any disability.  However, a June 2014 VA Compensation and Pension Examination report indicates that he has a pending claim seeking to establish service connection for a psychiatric disorder.

The outcome of the apparently pending claim seeking service connection for a psychiatric disorder could impact on the outcome of this appeal seeking basic eligibility for VA nonservice-connected pension benefits.  Thus, the Board must find that the pension eligibility issue currently on appeal is inextricably intertwined with the service connection issue currently pending adjudication at the RO.  Final appellate review of the pension eligibility issue must be deferred until development and adjudication of the intertwined service connection issue is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

After completion of all appropriate development, adjudication, and notice ensuring that all inextricably intertwined claims are appropriately adjudicated and resolved (in particular, the pending claim of service connection for a psychiatric disability), the AOJ should review the record and readjudicate the nonservice-connected pension eligibility claim on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

